Citation Nr: 0214508	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-09 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from September 15, 1943 to 
November 4, 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
which the RO denied TDIU. 


FINDING OF FACT

The veteran's service-connected residuals of frostbite of the 
lower extremities have not resulted in the inability to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for assignment of TDIU have not been met.  38 
C.F.R. §§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected residuals of 
frostbite warrant entitlement to TDIU.

TDIU may be assigned where the schedular rating is less than 
total and the disabled person is-in the judgment of the 
rating agency-unable to secure or follow a substantially 
gainful occupation because of service-connected disabilities.  
This is so, provided that, if there is only one such 
disability, it is rated at 60 percent or more; if there are 
two or more disabilities, at least one of those must be rated 
at 40 percent or more and combined with other ratings to a 
rating of 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Veterans who fail to meet these percentage standards, but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  
38 C.F.R. § 4.16.  The central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2001); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The Board finds that an award of TDIU is not warranted in the 
present claim.  To begin with, as the veteran has 
disabilities of the lower extremities that are rated as 30 
percent disabling each, he does not qualify for TDIU under 38 
C.F.R. § 4.16(a).  

Furthermore, the Board finds that this is not a case 
warranting the special consideration provided for in 
38 C.F.R. § 4.16(b) or 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds significant that the May 2000 VA 
examiner diagnosed status post frostbite to both feet 
complicated by peripheral vascular disease that was 
symptomatic, but without functional impairment.  
Additionally, the Board is also persuaded by the indication 
that the veteran had not lost any work because of his 
frostbite and that his only limitation was numbness when his 
feet were exposed to cold.  Although the veteran's September 
2001 notice of disagreement includes contentions that he 
cannot stand more than 10 minutes or walk more than 3 to 4 
minutes, these statements being contrary to the medical 
evidence of record, are not convincing.  More importantly, 
there is no evidence connecting these limitations to the 
service-connected frostbite disability.  Likewise, while the 
veteran checked the block on the VA Form 21-8940, indicating 
that in 1985 he lost his job of 37 years because of his 
service-connected disabilities, there is no support for this 
statement in the rest of the record.  In summary, the 
evidence does not show exceptional or unusual circumstances, 
such as frequent hospitalization or interference with 
employment, that suggest that the veteran's ability to work 
is compromised to the point that he can not work.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim for TDIU.  The appeal is denied.

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA-November 9, 2000-or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  Here, the 
veteran was notified by a July 2000 letter that he may be 
entitled to TDIU if he was unable to secure and follow a 
substantially gainful occupation because of his service-
connected disabilities.  The September 2000 rating decision 
also indicated that the evidence needed is that which shows 
that the veteran's service-connected disabilities alone 
render him incapable of gainful employment.  Further, in the 
statement of the case (SOC) dated in December 2001, the RO 
noted in boldface that, if the veteran has current medical 
evidence showing he is unable to stand more than 10 minutes 
or walk more than 3 to 4 minutes, he should let the RO know 
and the RO will obtain this evidence.  Lastly, VA must notify 
a claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of whose obligation 
it was to produce evidence to substantiate the claim in the 
SOC.  Additionally, the veteran was notified of the new laws 
and regulations in the SOC.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the appellant.  Taken together, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Therefore, further development under the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to TDIU is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

